Citation Nr: 1610474	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  05-33 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas 


THE ISSUE

Entitlement to service connection for Meniere's disease with hearing loss and tinnitus, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	James G. Petty, Jr., Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This case was remanded by the Board in July 2008, and again in March 2010.  In May 2011, the Board denied the benefits sought on appeal.  

The Veteran appealed the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a December 2011 Order, vacated the Board's May 2011 decision and remanded the matter to the Board.  In June 2012, the Board remanded this case.  

The issues of service connection for bilateral hearing loss and service connection for tinnitus as a result of claimed inservice acoustic trauma have been raised by the record in a January 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Meniere's disease with hearing loss and tinnitus was not manifest during the Veteran's active duty, was not manifest within one year of service, and is not otherwise attributable to service; Meniere's disease with hearing loss and tinnitus is not etiologically related to a service-connected disability.



CONCLUSION OF LAW

Meniere's disease with hearing loss and tinnitus was not incurred in or aggravated by service, may not be presumed to have been incurred therein nor is Meniere's disease with hearing loss and tinnitus proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a May 2004 letter prior to the initial adjudication of the claim, with subsequent notice after the initial adjudication.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, organic disease of the nervous system, sensorineural hearing loss, and tinnitus will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserts that he developed Meniere's disease with hearing loss and tinnitus as a result of an injury sustained during military service.  He states that he was struck in the head with an entrenching tool during an altercation.  He was wearing his helmet at the time and only sustained a cut on the left ear and immediate ringing in the ears.  He did not lose consciousness.  The Veteran has also submitted a lay statement from a fellow serviceman who indicated that the injury occurred in the summer of 1970 on the Viking Compound north of DaNang.  This individual also acknowledged that he did not witness the incident, but that the Veteran and others told him about it.  It has also been asserted that the Veteran's Meniere's disease with hearing loss and tinnitus is secondary to his service-connected PTSD. 

The STRs do not document the reported injury.  On his January 1971 separation examination, the Veteran did not report any ear problems.  Hearing acuity measured by whispered voice was 15/15.  Physical examination noted that the ears and drums were normal. 

The post-service records reflect a diagnosis of Meniere's disease in 2001.  Hearing loss was shown in 2002 records.  Tinnitus was also shown in the 2000's.  

The Veteran has submitted internet evidence regarding Meniere's disease.  One article indicated that there were various causes, incidences, and risk factors.  The article stated that the inner ear has fluid-filled tubes called semicircular canals, or labyrinths.  The canals, along with a nerve in the skull, help interpret a body's position and maintain balance. Meniere's disease occurs when a part of the canal, called the endolymphatic sac, becomes swollen.  This sac helps filter and remove fluid in the semicircular canals.  The article indicated that the exact cause of Meniere's disease is unknown.  In some cases, it may be related to injury and middle ear infection.  Other risk factors include allergies, alcohol use, fatigue, recent viral illness, respiratory infection, smoking, stress, and use of certain medications.  It was noted that genetics may also play a role. 

Another article indicated that traumatic endolymphatic hydrops is an accumulation of endolymph in the cochlear duct caused by traumatic insult.  The causative mechanisms are: (1) fistulization of the bony labyrinth, which causes a disturbance in the normal perilymph-endolymph pressure relationship; (2) direct injury to the membranous labyrinth, which may be just a collection of fluid in the cochlear duct from irritation, resulting in endolymphatic hydrops that may not be progressive and may subside in a short period of time after injury and hearing loss may occur; and (3) injury to the endolymphatic fluid drainage system, including a temporal bone fracture in which the fissure happens to extend through the vestibular aqueduct, causing fibro-osseous blockage of the endolymphatic duct and surgical injury to the saccule with obstruction of the longitudinal flow of endolymph, resulting in endolymphatic hydrops that may be delayed in onset and is usually persistent.  The diagnosis of traumatic endolymphatic hydrops is made by a history of trauma, such a barotrauma, a blow to the head, or perhaps a previous ear operation, such as stapedectomy; the presence of typical symptoms of endolymphatic hydrops, including fullness, tinnitus, fluctuant hearing loss, and episodic vertigo; and an elevated negative summating potential and an increased summating potential action potential ratio by electrocochleography. 

Another article explained that the exact cause of Ménière's disease is not known, but it is believed to be related to endolymphatic hydrops or excess fluid in the inner ear.  The article indicated that it is thought that endolymphatic fluid bursts from its normal channels in the ear and flows into other areas causing damage.  This is called "hydrops."  The membranous labyrinth, a system of membranes in the ear contains a fluid called endolymph.  The membranes can become dilated like a balloon when pressure increases and drainage is blocked.  This may be related to swelling of the endolymphatic sac or other tissues in the vestibular system of the inner ear, which is responsible for the body's sense of balance.  In some cases, the endolymphatic duct may be obstructed by scar tissue, or may be narrow from birth.  In some cases there may be too much fluid secreted by the stria vascularis.  The symptoms may occur in the presence of a middle ear infection, head trauma or an upper respiratory tract infection, or by using aspirin, smoking cigarettes or drinking alcohol.  They may be further exacerbated by excessive consumption of salt in some patients.  It was noted that some have pointed out that this "central hypothesis" of Meniere's disease is questionable, as many normal people without Meniere's disease have evidence of increased pressure in the inner ear too.  It has also been proposed that Meniere's disease symptoms in many patients are caused by the deleterious effects of a herpes.  Herpesviridae are present in a majority of the population in a dormant state.  The article noted that it is suggested that the virus is reactivated when the immune system is depressed due to a stressor such as trauma, infection or surgery (under general anesthesia).  Symptoms then develop as the virus degrades the structure of the inner ear. 

Thus, this evidence established that there are various causes/risk factors for the development of Meniere's disease which include head trauma as well as several other sources.  

The Board observes that there are medical opinions of record.  The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Medical opinions dated in 2004 are from two of the Veteran's private treating physicians.  The physicians noted that there were several potential causes of Meniere's disease including allergies, autoimmune diseases, and surgery/trauma to the ear.  One of the physicians concluded the Veteran's Meniere's disease "could" very well be the direct result of head trauma experienced during active duty.  However, an award of service connection must be based on reliable competent evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence).  Since speculative language was used, the positive private opinion is of diminished probative value.  

The Veteran underwent a VA audiological examination in August 2009, but the examiner advised that it was beyond the scope of his practice to render an opinion regarding the etiology of the Meniere's disease.  He recommended that the Veteran be evaluated by an ears, nose and throat (ENT) physician to determine whether the condition was associated with his service and by a psychiatrist to determine if it was related to his PTSD.  In October 2009, the Veteran underwent an ENT evaluation by an examiner who had reviewed the record.  The examiner reviewed the Veteran's report of inservice injury after being hit in head with an entrenching tool (small military shovel) while wearing his steel helmet.  The Veteran stated that he was momentarily stunned, but did not lose consciousness.  He first noticed symptoms of decreased hearing, tinnitus, occasional "roaring" in the left ear, dizziness, vertigo, and nausea in February 2001.  He was subsequently diagnosed as having Meniere's disease.  The examiner opined that, while hearing loss and tinnitus could be attributed to the Meniere's disease, the Meniere's disease itself was less than likely related to military service. 

The Veteran also underwent a VA psychiatric examination in August 2010 for the specific purpose of obtaining an opinion as to whether or not his Meniere's disease with hearing loss and tinnitus could be related to service-connected PTSD with depression.  The examiner reviewed the record prior to the examination and referred to the Veteran's history of head trauma during service.  The examiner then opined that there was little evidence that the Veteran's service-connected PTSD with depression had anything to do with the development of Meniere's disease.  He explained that Meniere's disease is an inner ear condition believed to be associated with head trauma or in some cases with infection or viral condition.  He concluded that, because the Veteran received a blow to the head in Vietnam sufficient to make him "see stars," it was a much more likely candidate for the cause of his Meniere's disease than his PTSD. 

In reviewing these examination and in light of the JMR, pursuant to a July 2009 VA examination request, the examiner was instructed to opine as to whether there was a 50 percent probability or greater that the Meniere's disease was related to service, to include whether any such diagnosed disability was consistent with his purported in-service head injury.  The VA examiner was also required to provide rationale for all opinions provided.  Although the October 2009 VA examiner stated that he reviewed the record in addition to the Veteran's reported history of the condition, he then provided a conclusory medical opinion that was devoid of any explanation or supporting rationale.  The examiner did explain that based on the August 2009 audiogram results, the hearing loss in the left ear had the appearance of hearing loss associated with Meniere's disease due to the high-frequency sensorineural hearing loss coupled with fluctuating hearing loss in the left ear.  Additionally, he found that the symptomatology of roaring tinnitus also would, be consistent with Meniere's disease.  The examiner provided thorough rationale to support the opinion that the Veteran's symptoms of hearing loss and tinnitus were attributed to the Meniere's disease, but the medical opinion was devoid of rationale relating to the critical determination at issue in this case, i.e., whether the Veteran's Meniere's disease was related to service, to include whether any such diagnosed disability was consistent with the purported in service head injury.  

In light of the foregoing, the October 2009 opinion is also afforded only diminished probative value.  

Also of record are additional medical opinions from the Veteran's private treating physicians, Dr. J.D. and Dr. L.S., dated in March 2011 which continue to relate his inner ear problems (Meniere's disease) to a head injury during service.  However, in these opinions, the physicians made no more than conclusory statements with no rationale.  The failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Thus, these opinions are also of diminished probative value.

A subsequent December 2012 private audiological evaluation revealed bilateral hearing loss and tinnitus.  In addition, in August 2012, Dr. J.D., provided a statement in which he indicated that while there are many theories as to the cause of Meniere's disease, there has not been a definite determined cause to this date.  The examiner indicated that the Veteran had a history of head trauma while in the military.  He noted that there are several theories that involve trauma to the head and Meniere's disease.  He opined that the trauma to his head is as likely as not to be the cause of the development of Meniere's disease in his left ear.  This physician subsequently performed an examination in October 2013 in which the diagnosis of Meniere's disease with hearing loss and tinnitus was confirmed.  

In September 2013, a VA examination addendum opinion was obtained.  The examiner opined that the Meniere's disease is less likely than not related to service.  The examiner indicated that the Meniere's disease is not consistent with being a result of or consequence of the purported in-service head injury.  The examiner noted that there was no documentation of ear symptoms or injuries during service.  The Report of Medical Review dated January 20, 1971 (at separation), noted no complaints of ears, nose and throat (ENT) problems.  The records revealed the first symptoms of ringing and roaring in left ear occurred in February 2001.  The examiner noted that the Meniere's disease was diagnosed in the record in 2001-2002.  The examiner indicated that acute head trauma that would affect the labyrinthine/vestibular function by dislodging otoliths would case acute symptoms and be positional in nature as in benign positional vertigo (BPV).  At the time of onset of the symptoms in February 2001, the records indicated that the symptoms of Meniere's disease began and that there was no history of previous problems with dizziness.  The exact cause of the Meniere's disease is unknown.  However, the examiner stated that there was no demonstrable symptoms following the blow on the helmet on the Veteran's head, and the first symptoms recorded were 30 years from the time of the incident which makes it unlikely the in service head injury has any nexus to the Meniere's disease that began in 2001.  

In a January 2015 medical addendum, the same VA examiner provided a further medical opinion.  The examiner made note of the comment by the August 2010 psychiatric examiner that because the Veteran received a blow to the head in Vietnam sufficient to make him "see stars," it was a much more likely candidate for the cause of his Meniere's disease than his PTSD.  The examiner noted that the underlying pathology is endolymphatic hydrops which may be caused by blockage of the fluid flow, abnormal development in the inner ear, an immunological mechanism, a genetic predisposition or a viral etiology.  Also a direct injury/labyrinthine concussion or traumatic peripheral vestibular injury following direct concussive head trauma can result in diagnoses of vertigo, nausea, vomiting, and imbalance.  While the sequelae of labyrinthine concussion may be delayed for weeks or months after the head injury, the Veteran's records afford no documentation of immediate treatment of a vestibular concussion or diagnoses of Meniere's disease immediately or in the weeks or months following the said incident.  The examiner essentially opined that since the treatment occurred some thirty years later, this made it as likely as not the etiology could be another cause, viral or idiopathic for example.  In summary, the records are silent for head injury, for treatment of head injury, for any ear treatment immediately or in the following weeks/months before separation, including hearing loss, vertigo, or tinnitus. 

In sum, the medical opinions which are probative are the August 2010 VA psychiatric opinion, the August 2012 opinion of Dr. J.D., and the two recent VA medical addendums.  

The VA psychiatric opinion indicated that Meniere's disease is an inner ear condition believed to be associated with head trauma or in some cases with infection or viral condition and concluded that, because the Veteran received a blow to the head in Vietnam sufficient to make him "see stars," it was a much more likely candidate for the cause of his Meniere's disease.  In August 2012, Dr. J.D. indicated that there are many theories as to the cause of Meniere's disease; however, there has not been a definite determined cause to this date.  Nonetheless, he concluded that several theories that involve trauma to the head and Meniere's disease; therefore, the Veteran's trauma to his head (during service) is as likely as not to be the cause of the development of Meniere's disease in his left ear.  The Board notes that this case was vacated and remanded back to the Board due to the necessity of a sufficient rationale for the medical opinion.  Both of these opinions do not completely address the nature of Meniere's disease as extensively as the collective addendum (provided by the same examiner) and do not fully address why it was unlikely that symptoms would not occur for decades.  

The Board notes that not only does the separation examination reflect a denial by the Veteran of symptoms and no positive clinical findings, private medical records dated in January 1976 also reflect that the Veteran denied having vertigo and reported that his hearing was "good;" and records dated in January 1986 further reflect that the Veteran denied having vertigo, hearing loss, and tinnitus.  The Board may consider whether the silence of the Veteran in reporting complaints when he reported other medical complaints at that time constitutes negative evidence.  The records show that even accepting the occurrence of a head injury as presented in the lay evidence, the Veteran did not report ear problems at separation.  The evidence indicates that there may be a delay in symptoms, but there were no symptoms clinically shown at separation and then were subsequently not shown again in 1976 or 1986.  The symptoms are not shown until 2001.  Thus, there is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  The absence of symptoms on separation and thereafter interrupts continuity of symptomatology for the claimed Meniere's disease condition and also is inconsistent with any report of ongoing medical problems with Meniere's disease from the Veteran's claimed time of inception during service.  38 C.F.R. § 3.303(b).  In this case, the clinical records do not show the claimed ongoing nature of residuals of an inservice head trauma including Meniere's disease.  The VA examiner was aware of the Veteran's medical history, provided fully articulated opinions, and also furnished the most reasoned analyses of record.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Further, to the extent that the Veteran has claimed secondary service connection, the VA psychiatric examiner indicated that the development of Meniere's disease was independent of the Veteran's PTSD with depression which did not have anything to do with the development of Meniere's disease.  There is no conflicting medical evidence in that regard and the Board finds that as a psychiatrist, the VA examiner was qualified to provide that opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached.)

The Board has considered the Veteran's own opinion regarding the etiology of his Meniere's disease.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA ENT and psychiatric examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, for these reasons, the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for Meniere's disease with hearing loss and tinnitus, to include as secondary to service-connected disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


